Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered April 3, 1991, convicting defendant, after a jury trial, of assault in the first, second and third degrees, criminal possession of a weapon in the second and third degrees and, after a guilty plea, of bail jumping in the second degree and sentencing him, as a second felony offender, to concurrent terms of from 7 to 14 years, 3 to 6 years, and 9 months, respectively, on the assault convictions, 7 to 14 years and 3 to 6 years, respectively, on the weapon possession convictions, and 2 to 4 years on the bail jumping conviction, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference, the People’s evidence clearly established defendant’s guilt beyond a reasonable doubt (People v Contes, 60 NY2d 620, 621). Credibility is properly determined by the trier of facts (People v Malizia, 62 NY2d 755, cert denied 469 US 932). It is the function of the jury to sift through the conflicting evidence and to determine whether the defendant’s guilt has been proven beyond a reasonable doubt. It was within the jury’s province to credit the corroborated testimony of three eyewitnesses who knew defendant and saw him hit one victim in the head with a sawed-off rifle, cock the gun, aim it at this victim, and then fire it into a crowd, striking yet another victim in the leg causing him to nearly bleed to death. Concur —Ellerin, J. P., Wallach, Kupferman and Nardelli, JJ.